UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1975



ROBERT F. ORYE,

                                              Plaintiff - Appellant,

           versus


KAISER FOUNDATION HEALTH PLAN OF THE MID-
ATLANTIC STATES, INC., d/b/a Kaiser Perma-
nente; CAPITAL AREA PERMANENTE MEDICAL GROUP,
P.C.,

                                            Defendants - Appellees,

           and


KAREN FANUCCI, M.D.,

                                                           Defendant.




Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.     Claude M. Hilton, District
Judge. (CA-96-146-A)


Argued:   May 6, 1997                         Decided:   May 23, 1997


Before WILKINSON, Chief Judge, WILKINS, Circuit Judge, and TRAXLER,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.
2
ARGUED: Robert Benbow Adams, ASHCRAFT & GEREL, Alexandria, Vir-
ginia, for Appellant.     Bernard Garrett Feord, Jr., PLEDGER &
ASSOCIATES, McLean, Virginia, for Appellees. ON BRIEF: R. Harrison
Pledger, Jr., PLEDGER & ASSOCIATES, McLean, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Robert Orye sued the Kaiser Foundation Health Plan and Dr.

Karen Fanucci, a Kaiser physician, alleging medical malpractice.

He contended that Dr. Fanucci had intentionally misdiagnosed his

multiple myeloma, a cancer of the plasma cells, as a problem re-

lated to taking the anti-inflammatory drug Motrin.   The defendants

moved for summary judgment based on Virginia's two-year statute of

limitations for personal injuries. Va. Code § 8.01-243(A). In re-

sponse, Orye argued that Dr. Fanucci had fraudulently and inten-

tionally withheld the diagnosis from him, thus tolling the statute

of limitations under Va. Code § 8.01-243(C)(2). The district court

rejected Orye's argument and granted summary judgment to the defen-

dants, finding that there was no evidence that any defendant had

"intentionally concealed the illness."

     Our review of the record and the appropriate legal standards

in this case persuades us that the decision of the district court

was correct. We therefore affirm the judgment on the reasoning set

forth in the district court's careful memorandum opinion.    Orye v.

Kaiser Foundation Health Plan, CA 96-146-A (E.D. Va. July 2, 1996).




                                                            AFFIRMED




                                4